DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 03/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 9 lines 1-2 “wherein the the at least one modulated signal entrains” needs to be corrected.  A suggested correction is – wherein [[the]] the at least one modulated signal entrains –.
Claim 10 lines 1-3 “wherein the the at least one modulated signal comprises” needs to be corrected.  A suggested correction is – wherein [[the]] the at least one modulated signal comprises –.
Claim 13 lines 2-3 “adaptively defining a sequence of sleep stages dependent on biometric information received from a the human subject while asleep” needs to be corrected.  A suggested correction is – adaptively defining a sequence of sleep stages dependent on biometric information received from [[a]] the human subject while asleep–.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 and 20 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 8 recites “modulating at least one signal which together correspond to the selected waveform” which renders the claim unclear. More specifically, the term “together” suggests a combination while the limitation recites only one component “at least one signal” which renders the claim unclear i.e. modulating at least one signal which together with what unrecited component/element corresponds to the selected waveform?
Claim 4 in lines 2-3 recites “at least one human” which renders the claim unclear. More specifically, it is unclear as to whether claim 4 lines 2-3 recites “at least one human” encompasses “a human subject” of claim 1 line 7 or excludes “a human subject” of claim 1 line 7.
Claim 17 in line 4 recites “a human subject” which renders the claim unclear. More specifically, it is unclear as to whether claim 17 line 4 “a human subject” is the same as, different than or in addition to that recited in claim 1 line 7 “a human subject” and if different in what way the two differ.
Claim 20 in line 11 recites “corresponding to a sound” which renders the claim unclear. More specifically, it is unclear as to whether claim 20 line 11 “a sound” corresponds to “a sound” of claim 20 line 6 or whether it corresponds to “a sound” in addition to or different than that in claim 20 line 6 picked by the microphone. 
Claim 20 in lines 25-27 recites “and adapted to entrain the brain of the subject with the selected waveform to facilitate sleep in the subject” which renders the claim unclear. More specifically, it is unclear as to which of the preceding structures in claim 20 is “adapted to entrain the brain of the subject with the selected waveform to facilitate sleep in the subject” i.e. “app”, “microprocessor”, “speaker” or some other component or combination of components. 
Claim 20 in lines 24-25 recites “wherein neither of the pair of stimuli are the brainwaves of the at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves” which renders the claim unclear. More specifically, it is unclear as to if neither of the pair of stimuli are the brainwaves of the at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves, then what exactly are the pair of stimuli and what is the relationship between “the pair of stimuli” and  “the brainwaves of the at least one sleeping donor”.
Furthermore, dependent claims 2-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issues in the  respective base claims. Consequently, dependent claims 2-18 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on the respective base claim.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 112(d) for the following reasons:
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends  as claim 1 in line 9-10 recites “the at least one modulated signal … achieve entrainment to facilitate sleep in the human subject” which is duplicated in claim 9 recitation  “the at least one modulated signal entrains the brain of the human subject … to facilitate sleep in the human subject”. 
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends  as claim 1 in line 9-10 recites “the at least one modulated signal comprising an audio signal” which is duplicated in claim 10 recitation  “wherein the at least one modulated signal comprises … a sound stimulus”. 
Additionally, claim 10 is also rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends  as claim 1 in line 9-10 recites “stimulating the human subject with the at least one modulated signal comprising an audio signal”  while claim 10 recites “wherein the at least one modulated signal comprises a light stimulus…”.  Examiner suggests amending claim 10 to – The method according to claim 1, wherein [[the]] the at least one modulated signal further comprises a light stimulus...--.
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 15 is also rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends  as claim 1 in line 9-10 recites “stimulating the human subject with the at least one modulated signal comprising an audio signal”  while claim 15 recites “wherein the human subject is stimulated with the at least one stimulus comprising an ambient light stimulus”.  Examiner suggests amending claim 15  to – The method according to claim 1, wherein the human subject is further stimulated with the at least one stimulus comprising an ambient light stimulus...--.
Furthermore, dependent claim 16 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112 (d) issue in the  base claims. Consequently, dependent claim 16  is also rejected under 35 U.S.C. 112(d) based in its direct/indirect dependency on the base claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. (Pub. No.: US 20170319817 A1, hereinafter referred to as "Morishima") in view of Hardt; James V. (Pub. No.: US 20110105938 A1, hereinafter referred to as “Hardt”).
As per independent Claim 1, Morishima discloses a method of facilitating sleep using brain stimulation (Morishima in at least abstract, fig. 1-3, 6-8, [0001], [0004-0005], [0016-0029],[0035-0051], [0069-0089], [0092-0104] for example discloses relevant subject-matter. More specifically, Morishima in at least fig. 1, 2, [0004-0005], [0024], [0085] for example discloses a method of facilitating sleep using brain stimulation. See at least [0024] “a sleep guidance process executed by the CPU of the sleep guidance device 20… the CPU acquires biorhythms (a brain wave, a pulse wave, respiration, heartbeat, etc.) of the human subject E from the sensors 11, 12 and 13 (S1), and estimates sleep depths of the human subject E from the acquired biorhythms of the human subject E (S2). Next, the CPU controls the sound source 28 to play a sound in accordance with the acquired biorhythms and a current sleep depth among the estimated sleep depths”), comprising:
providing data defining a plurality of waveforms in a memory, the plurality of waveforms comprising alpha waves, beta waves, and delta waves (Morishima in at least fig. 1-3, [0021], [0026], [0035], [0044-0045] providing data defining a plurality of waveforms represented in solid line in fig. 3 in a memory, the plurality of waveforms comprising sleep stages and phases and thus encompass alpha waves, beta waves, and delta waves. See at least Morishima [0021] “The sleep guidance device 20 may be a portable terminal or a personal computer… a central processing unit (CPU)”; [0026] “memory”; [0035] “sound source controller 26 causes characteristics that indicate a manner in which sleep depths estimated for the past sleep of the human subject E changed over time, to be recorded in a database 30”; [0045] “multiple sleep depths estimated for the human subject E at prior time points…sleep depths can be obtained by, for example, estimating and recording sleep depths over time for a single sleep period extending from sleep onset to awakening”);
retrieving a selected waveform from the memory comprising at least one of alpha waves, beta waves, and delta waves, selectively dependent on at least one of a determined sleep phase of a human subject and a predetermined sequence of sleep stages (Morishima at least fig. 2-3, [0045], [0051] for example discloses retrieving a selected waveform (fig. 3 solid line) from the memory comprising at least one of alpha waves, beta waves, and delta waves since sleep stages/phases encompass at least one of alpha waves, beta waves, and delta waves, selectively dependent on at least one of a determined sleep phase of a human subject and a predetermined sequence of sleep stages (fig. 3 broken line). See at least [0051] “the actual sleep depth of the human subject E changes almost in exact correspondence with the modified characteristics (target characteristics) … the sleep guidance device 20 of the present embodiment controls cycles of a sound (stimulus) imparted to a human subject in accordance with biorhythms of the human subject, and sleep depths estimated by the sleep depth estimator 24 from the biorhythms, and the sleep depth of the human subject E is caused to change accordingly such that sleep satisfaction of the human subject E is improved.”);
modulating at least one signal; and stimulating the human subject with the at least one modulated signal comprising an audio signal to achieve entrainment to facilitate sleep in the human subject (Morishima at least fig. 2-3, [0048], [0051] for example discloses modulating at least one signal (see fig. 3); and stimulating the human subject E with the at least one stimulus modulated signal comprising an audio signal according to the selected waveform to achieve audio entrainment, to facilitate sleep in the human subject. See at least Morishima [0048] “sound source controller 26 controls the sound source 28 such that the time changes in the sleep depths estimated from the detection results of the sensors 11, 12 and 13 approach the modified characteristics (target characteristics) of the sleep depth”; [0051] “the sleep guidance device 20 of the present embodiment controls cycles of a sound (stimulus) imparted to a human subject in accordance with biorhythms of the human subject, and sleep depths estimated by the sleep depth estimator 24 from the biorhythms, and the sleep depth of the human subject E is caused to change accordingly such that sleep satisfaction of the human subject E is improved.”).
Morishima does not explicitly disclose modulating at least one signal which together correspond to the selected waveform comprising at least one of alpha waves, beta waves, and delta waves; and stimulating the human subject with this at least one modulated signal comprising an audio signal to achieve entrainment i.e. modulated stimulation audio signal corresponds to detected/measured at least one of alpha waves, beta waves, and delta waves EEG signals.
However, in an analogous brain stimulation via binaural beat technology field of endeavor, Hardt discloses a method of providing brain stimulation by providing binaural beats EEG entrainment at the frequency of the brain's naturally occurring peak energy in a desired EEG band or sub-band (First, Examiner notes that Applicant in at least pages 8-9 and 17-18 admits use of auditory binaural beat stimulation for brain entrainment to induce sleep as well-known prior art.  Hardt in at least abstract, fig. 1, [0001], [0003-0011], [0015], [0024-0027], [0034] for example discloses relevant subject-matter. More specifically, Hardt in at least [0006-0007], [0009-0011], [0015], [0024] for example discloses a method of providing auditory brain stimulation by providing binaural beats EEG entrainment at the frequency of the brain's naturally occurring peak energy in a desired EEG band or sub-band such as frequency band including alpha waves, beta waves, and/or delta waves. See at least Hardt [0006] “provide binaural beats at the frequency of the brain's naturally occurring peak energy in the EEG band or bands subject to the biofeedback… provision of binaural-beat augmented EEG feedback can be done for brain waves of any brain frequency band or range such as delta, theta, alpha, beta, or gamma”; [0009] “process of binaural beat EEG entrainment occurs when two carrier tones of nearly identical frequencies are presented, one to each ear, and the brain detects a frequency difference between these two tones”; ), comprising:
modulating at least one signal which together correspond to the selected waveform (Hardt in at least [0007], [0009-0011], [0015], [0025] for example discloses modulating at least one signal which together correspond to the selected waveform. Hardt [0007] “The output of each of the active cortical site electrodes is filtered into sub-bands or sub-ranges of the EEG. The filtered signals can be converted into aural, visual, or tactile response indicia and supplied in real time … instantaneously to biofeedback signals. The system contemplates that at least 16 frequency sub-bands may be established… delta… alpha, … beta”,); and
stimulating the human subject with the at least one modulated signal comprising an audio signal to achieve entrainment to facilitate sleep in the human subject (Hardt in at least [0007], [0009-0011], [0015] for example discloses stimulating via auditory stereo binaural beats the human subject with the at least one modulated signal comprising an audio signal to achieve entrainment which could be to facilitate sleep in the human subject by targeted at least one of alpha waves, beta waves, and theta waves frequency band. Hardt [0009] “process of binaural beat EEG entrainment occurs when two carrier tones of nearly identical frequencies are presented, one to each ear, and the brain detects a frequency difference between these two tones. When the two carrier tones are fed to a person via stereo headphones (or less ideally speakers very close to each ear), the brain will process the two signals and produce the sensation of a third sound called a binaural beat, which has a frequency equal to the difference in frequency between the two carrier tones”, [0015] “the signals used to determine the tones that are used to produce the audio feedback of the BEG activity can also be processed electronically to provide feedback in forms in addition to audio. For example, the signals could be processed to produce a visual stimulus or graphic reflecting the biofeedback … in conjunction with the audio feedback tones”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auditory entrainment as taught by Morishima, by further incorporating binaural beat technology, as taught by Hardt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for taking  advantage of the fact that binaural beats can be detected by humans when the carrier tones are below approximately 1,000 cycles per second and can be readily generated at the low frequencies characteristic of the EEG sleep frequency band spectrum (Hardt, [0009])  and also because binaural beating has been associated with an EEG frequency entrainment response in the brain where its period of a particular brain wave will correspond to the fundamental frequency of the stimulus, by providing carrier tones to induce the perception of binaural beating that can result in entrainment which result can be used to drive the brain wave activity toward a predetermined state, i.e. desired brain state at which the frequency at which the binaural beat is occurring (Hardt, [0010]).

As per dependent Claim 2, the combination of Morishima and Hardt as a whole further discloses  method wherein the plurality of waveforms in the memory are derived from brain activity measurements acquired during at least one sleep cycle of at least one human distinct from the human subject (Morishima in at least [0017], [0026-0027], [0045], [0083] for example discloses the plurality of waveforms in the memory are derived from brain activity measurements acquired during at least one sleep cycle of at least one human distinct from the human subject for example as large number of other human subjects/donors . See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0045] “multiple sleep depths estimated for the human subject E at prior time points…sleep depths can be obtained by, for example, estimating and recording sleep depths over time for a single sleep period extending from sleep onset to awakening”; [0083] “to associate sleep depths with detection results of a simple sensor, detection results obtained by averaging detection results from a large number of human subjects may be used instead of detection results of only the human subject E”)

As per dependent Claim 3, the combination of Morishima and Hardt as a whole further discloses method wherein the plurality of waveforms in the memory are derived from brain activity measurements acquired during at least one sleep cycle of the human subject (Morishima in at least fig. 3, [0035], [0045] the plurality of waveforms in the memory are derived from brain activity measurements acquired during at least one sleep cycle of the human subject as seen in fig. 3. See Morishima [0035] “sound source controller 26 causes characteristics that indicate a manner in which sleep depths estimated for the past sleep of the human subject E changed over time, to be recorded in a database 30”; [0045] “multiple sleep depths estimated for the human subject E at prior time points…sleep depths can be obtained by, for example, estimating and recording sleep depths over time for a single sleep period extending from sleep onset to awakening”).
As per dependent Claim 4, Morishima discloses the method according to claim 1(see claim 1), wherein said stimulating comprises entraining the brain of the human subject with the selected waveform from the human subject (Morishima, fig. 3, [0048], [0051]). In the embodiment used, Morishima does not explicitly disclose or require plurality of waveforms acquired from brain neuronal activity measurements during at least one sleep cycle of at least one human feature. However, Morishima discloses an additional embodiment that discloses acquiring brain neuronal activity measurements during at least one sleep cycle of at least one human (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071] for example discloses acquiring brain neuronal activity measurements during at least one sleep cycle of at least one human E as seen in fig. 7. In the configuration/embodiment of fig. 7, “at least one human” would be represented by E and the target subject would be represented by F. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13.”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”); and 
processing the acquired brain activity measurements to define the plurality of waveforms in the memory (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071], [0076], [0078], [0082-0083] for example discloses processing the acquired brain activity measurements to define the plurality of waveforms in the memory. [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness. In estimating sleep depths in the present embodiment, non-REM sleep is divided into four stages 4 to 1 in decreasing order of depth of sleep. A total of six stages are used for estimating sleep depths for the sake of convenience”; [0027] “… a .beta. wave is dominant is defined as "wakefulness", whereas a state in which a .theta. wave is present … is defined as "REM-sleep". In non-REM sleep, a state of light non-REM sleep where a .theta. wave is present is defined as "stage 1"; and a state of deep non-REM sleep where a .delta. wave is present is defined as "stage 4"”;[0076] “The solid line in this drawing indicates characteristics of sleep depths that are estimated for the human subject E”; [0078]”The characteristics of the sleep depths of the human subject E as indicated by the solid line in FIG. 7 are estimated: from change characteristics of a plurality of sleep depths that are obtained between sleep onset and a current time point, the sleep depths being stored in the memory of the sleep depth estimator 24; and from the characteristics of the sleep depths stored in the database 30, which were estimated with regard to a past sleep of the human subject E.”); 
wherein said stimulating comprises entraining the brain of the human subject with the selected waveform from the at least one other human (Morishima in at least fig. 7, [0070-0071], [0073-0077], [0082-0085], [0101]  for example discloses wherein said stimulating comprises entraining/synchronizing the brain of the human subject F with the selected waveform derived from subject E as seen in fig. 7. In the configuration/embodiment of fig. 7, “at least one other human” would be represented by E and the human subject would be represented by F. See Morishima [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.”; [0077] “As a result of such control, the sleep depths (a time waveform thereof) for the human subject F indicated by the broken line change so as to approach the sleep depths (a time waveform thereof) for the human subject E indicated by the solid line. … as a result a negative impact, i.e., disturbance of sleep … can be minimized”; [0101] “The sleep guidance device according to the aforementioned aspect may have a configuration in which the acquirer further acquires a biorhythm of another human subject differing from the human subject, and the sleep depth estimator estimates the sleep depths of the human subject from the biorhythm of the human subject acquired by the acquirer, and estimates sleep depths of the other human subject from a biorhythm of the other human subject acquired by the acquirer, and the stimulus controller controls the stimulus imparter such that time changes in the sleep depths estimated for the human subject and time changes in the sleep depths estimated for the other human subject have …mutually equivalent phases“ ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source of the brainwave as taught by Morishima, to be another person than the target guided subject, as also disclosed by Morishima. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of guiding sleep depths of two human subjects to respective desired sleep depths in a mutually compatible manner (Morishima, [0070]).

As per dependent Claim 7, the combination of Morishima and Hardt as a whole further discloses method wherein the sleep phase of the human subject is determined based on at least neuronal activity of the human subject recorded via an electroencephalogram (Morishima at least [0017], [0026-0027] for example discloses the sleep phase of the human subject is determined based on at least neuronal activity of the human subject recorded via an electroencephalogram. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0026] “sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness”).

As per dependent Claim 8, the combination of Morishima and Hardt as a whole further discloses method wherein the sleep phase of the human subject is determined based on at least bioelectric signals received from the human subject (Morishima at least [0017], [0026-0027] for example discloses the sleep phase of the human subject is determined based on at least bioelectric signals received from the human subject. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E…the sensor 12 detects pressure changes in the radial artery, i.e., a pulse wave, for example. Since a pulse wave is synchronous with a heartbeat, the sensor 12 indirectly detects a heartbeat”; [0026] “sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness”).

As per dependent Claim 9, the combination of Morishima and Hardt as a whole further discloses method according wherein the the at least one modulated signal entrains the brain of the human subject with the selected waveform to facilitate sleep in the human subject (Morishima at least fig. 2-3, [0048], [0051] for example discloses the stimulus signal modulated according to the selected waveform entrains/synchronizes the brain of the human subject with the selected waveform to facilitate sleep in the human subject as in fig. 3. [0051] “the sleep guidance device 20 of the present embodiment controls cycles of a sound (stimulus) imparted to a human subject in accordance with biorhythms of the human subject, and sleep depths estimated by the sleep depth estimator 24 from the biorhythms, and the sleep depth of the human subject E is caused to change accordingly such that sleep satisfaction of the human subject E is improved.”).

As per dependent Claim 10, the combination of Morishima and Hardt as a whole further discloses method wherein the the at least one modulated signal comprises a light stimulus and a sound stimulus (Morishima at least [0021], [0051], [0085], [0092] for example discloses the stimulus modulated according to the selected waveform is at one least of a light stimulus (Morishima [0085], [0092]) and a sound stimulus ([0051])).

As per dependent Claim 11, the combination of Morishima and Hardt as a whole further discloses method wherein the selected waveform corresponds to at least one specific stage of sleep (Morishima fig. 3, [0045-0046], [0051] for example discloses the selected waveform corresponds to at least one specific stage of sleep as seen on y-axis of fig. 3).
As per dependent Claim 12, Morishima discloses the method according to claim 1(see claim 1), In the embodiment used, Morishima does not explicitly disclose or require sleeping donor feature. However, Morishima discloses an additional embodiment that discloses wherein each of the plurality of waveforms is derived from recordings of brainwaves of at least one sleeping donor (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071] for example discloses wherein each of the plurality of waveforms is derived from recordings of brainwaves of at least one sleeping donor. In the configuration/embodiment of fig. 7, “at least sleeping donor” would be represented by E. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13.”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”), 
processed using a statistical decision analysis (Morishima in at least fig. 7, [0017], [0026-0027], [0071], [0076], [0078], [0082-0083] for example discloses processing using a statistical decision analysis. such as estimation of sleep phase, depth, stage, averaging. See at least [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness… non-REM sleep is divided into four stages 4 to 1 in decreasing order of depth of sleep. A total of six stages are used for estimating sleep depths”; [0027] “… a .beta. wave is dominant is defined as "wakefulness", whereas a state in which a .theta. wave is present … is defined as "REM-sleep". In non-REM sleep, a state of light non-REM sleep where a .theta. wave is present is defined as "stage 1"; and a state of deep non-REM sleep where a .delta. wave is present is defined as "stage 4"”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source of the brainwave as taught by Morishima, to be a sleeping donor, as also disclosed by Morishima. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of guiding sleep depths of two human subjects to respective desired sleep depths in a mutually compatible manner (Morishima, [0070]).

As per dependent Claim 13, Morishima discloses the method according to claim 1(see claim 1), Morishima does not explicitly disclose adaptively defining a sequence of sleep stages dependent on biometric information received from a sleeping human subject i.e. different than the human subject and performing the selecting and stimulating steps as in claim 13. However, Morishima discloses an additional embodiment that discloses adaptively defining a sequence of sleep stages dependent on biometric information received from a sleeping human subject (Morishima in at least fig. 7, [0017],  [0021],  [0026-0027], [0071], [0073-0077], [0101-0102] for example discloses adaptively via a CPU and sensor define a sequence of sleep stages dependent on biometric information received from a sleeping human subject/donor which would be E in this case. In the configuration/embodiment of fig. 7, “sleeping human subject” would be represented by E and the guided subject would be represented by F. Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13.”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E, whereas sensors 11B, 12B and 13B detect biorhythms of the human subject F”; [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.”); and 
selecting waveforms from the memory in dependence on a correspondence to a respective sleep stage of the adaptively defined sequence of sleep stages (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071] for example discloses selecting waveforms from the memory in dependence on a correspondence to a respective sleep stage of the adaptively defined sequence of sleep stages. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13.”; See at least [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness… non-REM sleep is divided into four stages 4 to 1 in decreasing order of depth of sleep. A total of six stages are used for estimating sleep depths”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”; [0076] “The solid line in this drawing indicates characteristics of sleep depths that are estimated for the human subject E”; [0078]”The characteristics of the sleep depths of the human subject E as indicated by the solid line in FIG. 7 are estimated: from change characteristics of a plurality of sleep depths that are obtained between sleep onset and a current time point, the sleep depths being stored in the memory of the sleep depth estimator 24; and from the characteristics of the sleep depths stored in the database 30, which were estimated with regard to a past sleep of the human subject E.”); 
wherein said stimulating the human subject comprises altering a sleep stage of the human subject dependent on both the determined sleep phase of a human subject and the adaptively defined sequence of sleep stages (Morishima in at least fig.1, 2,  6-7, [0070-0071], [0073-0077], [0081-0082], [0085], [0092], [0101-0102]  for example stimulating the human subject in this case F comprises altering a sleep stage of the human subject F dependent on both the determined sleep phase of a human subject and the adaptively defined sequence of sleep stages. See at least Morishima [0073] “the sleep depth of one (first) human subject may have an impact on the sleep depth of the other (second) human subject. In this respect, an improvement will be considered below for diminishing such an impact” ; [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.”; [0077] “As a result of such control, the sleep depths (a time waveform thereof) for the human subject F indicated by the broken line change so as to approach the sleep depths (a time waveform thereof) for the human subject E indicated by the solid line. … as a result a negative impact, i.e., disturbance of sleep … can be minimized”; [0101] “The sleep guidance device according to the aforementioned aspect may have a configuration in which the acquirer further acquires a biorhythm of another human subject differing from the human subject, and the sleep depth estimator estimates the sleep depths of the human subject from the biorhythm of the human subject acquired by the acquirer, and estimates sleep depths of the other human subject from a biorhythm of the other human subject acquired by the acquirer, and the stimulus controller controls the stimulus imparter such that time changes in the sleep depths estimated for the human subject and time changes in the sleep depths estimated for the other human subject have …mutually equivalent phases“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source of the brainwave as taught by Morishima, to be another person than the target guided subject, as also disclosed by Morishima. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of guiding sleep depths of two human subjects to respective desired sleep depths in a mutually compatible manner (Morishima, [0070]).

As per dependent Claim 14, the combination of Morishima and Hardt as a whole further discloses  the method wherein the human subject is stimulated with at least one audio transducer and wherein the at least one stimulus comprises at least one of an isochronic tone and binaural beats (Examiner notes that Applicant admit binaural beats as well-known prior art in at least instant application at least page 8-9. Hardt, [0007], [0009], [0011], [0015] for example discloses the human subject is stimulated with at least one audio transducer and wherein the at least one stimulus comprises at least one of an isochronic tone and binaural beats).

As per dependent Claim 15, the combination of Morishima and Hardt as a whole further discloses method wherein the human subject is stimulated with the at least one stimulus comprising an ambient light stimulus, selectively modulated according to the selected waveform to change at least one of brightness and color (Morishima in at least fig. 2-3, [0048], [0051], [0085], [0092] for example discloses wherein the human subject E is stimulated with an ambient light stimulus, selectively modulated according to the selected waveform to change at least one of brightness and color. see Morishima at least [0051] “the sleep guidance device 20 of the present embodiment controls cycles of a sound (stimulus) imparted to a human subject in accordance with biorhythms of the human subject, and sleep depths estimated by the sleep depth estimator 24 from the biorhythms, and the sleep depth of the human subject E is caused to change accordingly such that sleep satisfaction of the human subject E is improved.”; [0085] “a sound is given as an example of stimuli, but stimuli that appeal to other sensory organs may also be used. For example, … ambient light (visual stimulus)…or vibration (tactile stimulus), or other relevant stimuli may be used alone, or two or more of the above stimuli including sound may be used in appropriate combination, so as to guide a sleep depth to a desired sleep depth.”; [0092] “When ambient light is used as a stimulus, lighting may be arranged proximate to the human subject … A color and luminance of the lighting can be varied, and controlled … or lighting may be caused to flash on and off, on an as-needed basis”).

As per dependent Claim 18, the combination of Morishima and Hardt as a whole further discloses method wherein the waveform is selected from the memory selectively dependent on the predetermined sequence of sleep stages, and the predetermined sequence is a natural series of sleep stages, the method further comprising resetting the progress according to the natural series of sleep stages in dependence on an awakening of the human subject (Morishima in at least fig. 3, [0026], [0029], [0046], [0051] for example discloses the predetermined sequence is a natural series of sleep stages for example as seen in fig. 3), the method further comprising resetting the progress according to the natural series of sleep stages in dependence on an awakening of the human subject (Morishima in fig. 3, [0021], [0024], [0026]  for example discloses resetting/modulating the progress according to the natural series of sleep stages in dependence on an awakening of the human subject as seen in fig. 3. See Morishima at least [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness… A total of six stages are used for estimating sleep depths”).

As per independent Claim 19, Morishima discloses a method of generating a waveform for neuromodulation to improve sleep in a subject (Morishima in at least abstract, fig. 1-3, 6-8, [0001], [0004-0005], [0016-0029],[0035-0051], [0069-0089], [0092-0104] for example discloses relevant subject-matter. More specifically, Morishima in at least fig. 6-7, [0004-0005], [0070-0071], [0073-0077], [0082-0085], [0101-0102] for example discloses a method of generating a waveform for neuromodulation to improve sleep in a subject. See at least Morishima [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.” [0101] “The sleep guidance device… configuration in which the acquirer further acquires a biorhythm of another human subject differing from the human subject, and the sleep depth estimator estimates the sleep depths of the human subject from the biorhythm of the human subject acquired by the acquirer… and the stimulus controller controls the stimulus imparter such that time changes in the sleep depths estimated for the human subject and time changes in the sleep depths estimated for the other human subject have …mutually equivalent phases”), the method comprising:
collecting EEG recordings from at least one sleeping donor for a plurality of sleep stages (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071] for example discloses collecting EEG recordings from at least one sleeping donor E for a plurality of sleep stages as in fig. 7. In the configuration/embodiment of fig. 7, “sleeping donor” would be represented by E and the guided subject would be represented by F. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13.”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”);
grouping a plurality of portions of the EEG recordings corresponding to the plurality of sleep stages, into a plurality of groups (Morishima in at least fig. 7, [0017], [0026-0027] for example discloses grouping/classifying a plurality of portions of the EEG recordings acquired from electrode sensors 11 corresponding to the plurality of sleep stages, into a plurality of groups ( see at least [0017] “alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.”) corresponding to the plurality of sleep stages ((see at least [0026-0027] “A total of six stages are used for estimating sleep depths”, also fig. 7 Y-axis). See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness. In estimating sleep depths in the present embodiment, non-REM sleep is divided into four stages 4 to 1 in decreasing order of depth of sleep. A total of six stages are used for estimating sleep depths for the sake of convenience”; [0027] “a calm state in which there is relatively little body motion yet a .beta. wave is dominant is defined as "wakefulness", whereas a state in which a .theta. wave is present yet respiration is shallow and irregular is defined as "REM-sleep". In non-REM sleep, a state of light non-REM sleep where a .theta. wave is present is defined as "stage 1"; and a state of deep non-REM sleep where a .delta. wave is present is defined as "stage 4". Between "stage 1" and "stage 4" is sectioned into two stages, which are defined as "stage 2" and "stage 3", in order from "stage 1".”);
analyzing each group using a statistical analysis (Morishima in at least fig. 7, [0026-0027], [0071], [0076], [0078], [0082-0083] for example discloses analyzing each group using a statistical analysis such as estimation of sleep phase, depth, stage, averaging. See at least [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness… non-REM sleep is divided into four stages 4 to 1 in decreasing order of depth of sleep. A total of six stages are used for estimating sleep depths”; [0027] “… a .beta. wave is dominant is defined as "wakefulness", whereas a state in which a .theta. wave is present … is defined as "REM-sleep". In non-REM sleep, a state of light non-REM sleep where a .theta. wave is present is defined as "stage 1"; and a state of deep non-REM sleep where a .delta. wave is present is defined as "stage 4"”);
extracting a cortical signature corresponding characteristic of each analyzed group comprising at least one of alpha waves, beta waves, and theta waves (Morishima in at least fig. 7, [0026-0027], [0071], [0076], [0078], [0082-0083] for example discloses extracting a cortical signature corresponding characteristic of each analyzed group comprising at least one of alpha waves, beta waves, and theta waves since sleep stages/phases comprise at least one of alpha waves, beta waves, and theta waves. See at least Morishima [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”; [0076] “The solid line in this drawing indicates characteristics of sleep depths that are estimated for the human subject E”; [0078]”The characteristics of the sleep depths of the human subject E as indicated by the solid line in FIG. 7 are estimated: from change characteristics of a plurality of sleep depths that are obtained between sleep onset and a current time point, the sleep depths being stored in the memory of the sleep depth estimator 24; and from the characteristics of the sleep depths stored in the database 30, which were estimated with regard to a past sleep of the human subject E.”);
generating audio waveforms based on the characteristic cortical signature for each of the plurality of sleep stages ((Morishima in at least fig. 7, [0076], [0078] for example discloses generating an audio waveform (see fig. 7, [0076]) based on the characteristic cortical signature for each of the plurality of sleep stages (y-axis of fig. 7). See at least [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.”); and
modulating audio stimulator with audio waveforms for the subject, for the plurality of sleep stages, to entrain the brain of the subject (Morishima in at least fig. 7, [0076], [0082-0084], [0101-0102] for example discloses modulating audio stimulator with audio waveforms for the subject F, for the plurality of sleep stages, to entrain the brain of the subject according to the generated waveforms for the plurality of sleep stages as seen in fig. 7. See at least Morishima [0076] ”The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.”; [0101] “The sleep guidance device …in which the acquirer further acquires a biorhythm of another human subject differing from the human subject, and the sleep depth estimator estimates the sleep depths of the human subject from the biorhythm of the human subject acquired by the acquirer, and estimates sleep depths of the other human subject from a biorhythm of the other human subject acquired by the acquirer, and the stimulus controller controls the stimulus imparter such that time changes in the sleep depths estimated for the human subject and time changes in the sleep depths estimated for the other human subject have either mutually equivalent phases or mutually reversed phases.”).
Morishima does not explicitly disclose generating a pair of audio waveforms based on the characteristic cortical signature for each of the plurality of sleep stages which together represent the respective cortical signature, and neither of which is the cortical signature; and modulating a pair of audio stimulators with respective ones of the pair of audio waveforms for the subject, for the plurality of sleep stages, to entrain the brain of the subject with the respective cortical signature.
However, in an analogous brain stimulation via binaural beat technology field of endeavor, Hardt discloses a method of providing auditory brain stimulation by providing binaural beats EEG entrainment at the frequency of the brain's naturally occurring peak energy in a desired EEG band or sub-band (First, Examiner notes that Applicant in at least pages 8-9 and 17-18 admits use of auditory binaural beat stimulation for brain entrainment to induce sleep as well-known prior art. Hardt in at least abstract, fig. 1, [0001], [0003-0011], [0015], [0024-0027], [0034] for example discloses relevant subject-matter. More specifically, Hardt in at least [0006-0007], [0009-0011], [0015], [0024] for example discloses a method of providing auditory brain stimulation by providing binaural beats EEG entrainment at the frequency of the brain's naturally occurring peak energy in a desired EEG band or sub-band such as frequency band including alpha waves, beta waves, and/or delta waves. See at least Hardt [0006] “provide binaural beats at the frequency of the brain's naturally occurring peak energy in the EEG band or bands subject to the biofeedback… provision of binaural-beat augmented EEG feedback can be done for brain waves of any brain frequency band or range such as delta, theta, alpha, beta, or gamma”; [0009] “process of binaural beat EEG entrainment occurs when two carrier tones of nearly identical frequencies are presented, one to each ear, and the brain detects a frequency difference between these two tones”; ), comprising:
generating a pair of audio waveforms based on the characteristic cortical signature for each of the plurality of sleep stages which together represent the respective cortical signature, and neither of which is the cortical signature (Hardt in at least [0007], [0009-0011], [0015], [0025] for example discloses generating a pair of audio waveforms/binaural beats based on the characteristic cortical signature for each of the plurality of sleep stages which together represent the respective cortical signature, and neither of which is the cortical signature. See Hardt at least [0007] “The output of each of the active cortical site electrodes is filtered into sub-bands or sub-ranges of the EEG. The filtered signals can be converted into aural, visual, or tactile response indicia and supplied in real time … instantaneously to biofeedback signals. The system contemplates that at least 16 frequency sub-bands may be established… delta… alpha, … beta”; [0009] “process of binaural beat EEG entrainment occurs when two carrier tones of nearly identical frequencies are presented, one to each ear, and the brain detects a frequency difference between these two tones. When the two carrier tones are fed to a person via stereo headphones …the brain will process the two signals and produce the sensation of a third sound called a binaural beat, which has a frequency equal to the difference in frequency between the two carrier tones”; [0011]” means of providing binaural-beat-augmented EEG biofeedback is by producing two tones in the respective sides of a set of stereo headphones worn”); and
modulating a pair of audio stimulators with respective ones of the pair of audio waveforms for the subject, for the plurality of sleep stages, to entrain the brain of the subject with the respective cortical signature (Hardt in at least [0007], [0009-0011], [0015], [0024-0026] for example discloses modulating a pair of audio stimulators/stereo headphones with respective ones of the pair of audio waveforms for the subject, for the plurality of sleep stages, to entrain the brain of the subject with the respective cortical signature. See Hardt at least [0007] “The output of each of the active cortical site electrodes is filtered into sub-bands or sub-ranges of the EEG. The filtered signals can be converted into aural, visual, or tactile response indicia and supplied in real time … instantaneously to biofeedback signals. The system contemplates that at least 16 frequency sub-bands may be established… delta… alpha, … beta”; [0009] “process of binaural beat EEG entrainment occurs when two carrier tones of nearly identical frequencies are presented, one to each ear, and the brain detects a frequency difference between these two tones. When the two carrier tones are fed to a person via stereo headphones …the brain will process the two signals and produce the sensation of a third sound called a binaural beat, which has a frequency equal to the difference in frequency between the two carrier tones”; [0011]” means of providing binaural-beat-augmented EEG biofeedback is by producing two tones in the respective sides of a set of stereo headphones worn”;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auditory entrainment as taught by Morishima, by further incorporating binaural beat technology, as taught by Hardt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for taking  advantage of the fact that binaural beats can be detected by humans when the carrier tones are below approximately 1,000 cycles per second and can be readily generated at the low frequencies characteristic of the EEG sleep frequency band spectrum (Hardt, [0009])  and also because binaural beating has been associated with an EEG frequency entrainment response in the brain where its period of a particular brain wave will correspond to the fundamental frequency of the stimulus, by providing carrier tones to induce the perception of binaural beating that can result in entrainment which result can be used to drive the brain wave activity toward a predetermined state, i.e. desired brain state at which the frequency at which the binaural beat is occurring (Hardt, [0010]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Hardt and further in view of Bonvallet; Eglantine et al. (Pub. No.: US 20170065792 A1, hereinafter referred to as “Bonvallet”).
As per dependent Claim 5, the combination of Morishima and Hardt as a whole does discloses method according to claim 1 (see claim 1), wherein the stimulus is modulated in a user device associated with the human subject, according to a sleep application stored within the user device, the sleep application being downloadable and upgradable from a remote server (Morishima in at least fig. 1-3, [0021], [0024], [0094], [0104] for example discloses the stimulus is modulated in a user device associated with the human subject E, according to a sleep application stored within the user device, the sleep application being downloadable and capable of being upgradeable from a remote server. See at least Morishima [0021] “The sleep guidance device 20 also serves to control a sound source such that, in accordance with the biorhythms of the human subject …and the estimated sleep depths, the sound source plays a sound to be heard by the human subject …The sleep guidance device 20 may be a portable terminal or a personal computer… Functional blocks (described later) are realized by a central processing unit (CPU) (not shown) of the sleep guidance device 20 executing a pre-installed program”; [0024] “a sleep guidance process executed by the CPU of the sleep guidance device 20…the CPU acquires biorhythms (a brain wave, a pulse wave, respiration, heartbeat, etc.) of the human subject … from the sensors 11, 12 and 13 (S1), and estimates sleep depths of the human subject … from the acquired biorhythms of the human subject E (S2). Next, the CPU controls the sound source 28 to play a sound in accordance with the acquired biorhythms and a current sleep depth among the estimated sleep depths (S3)”;[0094] “The programs of the present invention may be provided by being distributed via a communication network for installation in a computer”; [0104] “a program that causes a computer to function as the sleep guidance device”).
		The combination of Morishima and Hardt as a whole does not explicitly disclose sleep app features.
In an analogous sleep facilitating field of endeavor, however, Bonvallet discloses a method of facilitating  sleep in  a person (Bonvallet in at least abstract, fig. 1-2, 4, [0001], [0005-0019], [0025]. [0037-0044], [0047-0049], [0066-0070] for example discloses relevant subject-matter. More specifically, Bonvallet in at least fig. 1-2, 4, abstract, [0001], [0005-0014] for example discloses a method of facilitating  sleep in  a person. See at least Bonvallet [0001] “methods and systems that can help a user to improve sleep. … light and sound sequences designed to accompany a falling asleep phase of the user”).
wherein the stimulus is delivered via a user device associated with the human subject, according to a sleep app stored within the user device, the sleep app being downloadable and upgradeable from a remote server (Bonvallet in at least fig. 1-2, 4, [0005], [0047], [0049], [0051-0053], [0133] for example discloses wherein the visual and auditory stimulus is delivered via a user device 1, 8 associated with the human subject, according to a sleep app/sleep management application stored within the user device, the sleep app being downloadable and upgradeable from a remote server/network central server. see Bonvallet [0047] “The Smartphone 8 has an internet wireless connection and a short range wireless connection like Bluetooth; it can generally exchange data with the bedside device and Internet servers. The smartphone 8 runs an application known here as `sleep management application` which enables the user to conveniently use the whole system.”; [0049] “central server is configured to be connected not only to the smartphone 8 and/or the bedside device of the first user”; [0133] “user U01 is going to go to bed, he/she opens the particular corresponding application on his/her smartphone to launch the "falling asleep sequence" at the bedside device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable computer-software combination system for facilitating sleep in a subject of Morishima to be a downloadable/upgradeable app based system type as disclosed in Bonvallet. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success,  for the advantage of enabling the user to conveniently use the whole system on a personal portable electronic device such as smartphone with a known easy-to-use user interface and internet wireless connection while enjoying the benefits of using a  central internet server such as large amount of resources, extensive computing power, large memory hard-disk space (Bonvallet, [0047-0048]).

		As per dependent Claim 6, the combination of Morishima,  Hardt and Bonvallet as a whole further discloses  wherein the step of retrieving a selected waveform from the memory is selectively dependent on a predetermined sequence of sleep stages; and wherein the predetermined sequence of sleep stages is defined by a human user interface menu of the user device for selecting at least one respective waveform (Morishima in at least [0084] for example disclose a sound to be used (which indirectly is based on the waveform used to guide the subject) in subsequent guidance may be selected accordingly. Further, Bonvallet in [0047], [0045], [0066-0067], [0132-0133], [0139] for example disclose predetermined sequence is defined by a human user interface menu of the user device for selecting at least one respective waveform represented by the sound used to guide the user through the desired sleep sequence. See at least Bonvallet [0047] “the system comprises a personal portable electronic device, in particular a Smartphone 8. This device comprises a known easy-to-use user interface, namely with a display and a touch pad or touch screen…The smartphone 8 runs an application known here as `sleep management application` which enables the user to conveniently use the whole system”; [0133] “Assuming that the first user U01 is going to go to bed, he/she opens the particular corresponding application on his/her smartphone to launch the "falling asleep sequence" at the bedside device. The smartphone application prompts a list of recommended music tracks, ordered by relevance induced by the reference meta-model… the user can select another one in the proposed list. The shortlist proposed to the user is made dependent upon current bio parameters measurements”;[0139] The first user U01 can also launch the falling asleep sequence directly via the user interface 19 of the bedside device 1).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of  Hardt and further in view of Grossman; Nir et al. (Pub. No.: US 20190143073 A1, hereinafter referred to as “Grossman”).
As per dependent Claim 16, the combination of Morishima and Hardt as a whole discloses method according to claim 15 (see claim 15).
The combination of Morishima and Hardt as a whole does not explicitly disclose wherein the ambient light stimulus is emitted by at least one light emitting diode disposed in a sleep mask proximate the human subject’s eyes.
However, in an analogous brain entrainment field of endeavor, Grossman discloses a method of facilitating sleep using brain stimulation(Grossman in at least abstract, [0015-0016] for example discloses method of facilitating sleep using brain stimulation. See at least [0015] “the neuromodulation system: (a) detects, in real time, the instantaneous phase of endogenous electrical activity in the brain; and (b) produces, in real time, stimulation that is phase-locked with this detected instantaneous phase.”).
wherein the ambient light stimulus is emitted by at least one light emitting diode disposed in a sleep mask proximate the human subject’s eyes (Grossman in [0021], [0060], fig. 3-4, [0211]  for example discloses ambient light stimulus is emitted by at least one light emitting diode disposed in a sleep mask 414 proximate the human subject’s eyes. See at least Grossman [0021] “the stimulation may comprise light. For instance, in some cases: (a) light sources may be positioned near a user's eyes (e.g., in a sleeping mask worn over the user's eyes); (b) the light sources may emit pulses of light that are phase-locked with detected instantaneous phase of an endogenous neural signal”; [0060] “The stimulation hardware may include … light source (such as light emitting diode) for visual stimulation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambient light stimulator used in the method of facilitating sleep using brain stimulation of Morishima as modified with Hardt, such that the ambient light stimulus is emitted by at least one light emitting diode disposed in a sleep mask proximate the human subject’s eyes, as taught by Grossman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating delivery of light stimulation to the wearer even when the subject is laying supine/resting (Grossman, [0207], [0211]).

As per dependent Claim 17, the combination of Morishima and Hardt as a whole discloses method according to claim 1 (see claim 1)
The combination of Morishima and Hardt as a whole does not explicitly disclose providing at least one sensor configured to determine at least one of an eye movement and a facial expression of the human subject to at least one of determine a current determined sleep phase of a human subject or select the predetermined sequence.
However, in an analogous brain entrainment field of endeavor, Grossman discloses a method of facilitating sleep using brain stimulation(Grossman in at least abstract, [0015-0016] for example discloses method of facilitating sleep using brain stimulation. See at least [0015] “the neuromodulation system: (a) detects, in real time, the instantaneous phase of endogenous electrical activity in the brain; and (b) produces, in real time, stimulation that is phase-locked with this detected instantaneous phase.”). comprising 
providing at least one sensor configured to determine at least one of an eye movement and a facial expression of the human subject to at least one of determine a current determined sleep phase of a human subject or select the predetermined sequence (Grossman in at least [0273] for example discloses use of camera sensor to detect motion which motion would encompass motion such as the recited eye movement and a facial expression which can be used to determine a current determined sleep phase of a human subject such as awake/asleep sleep phase as indicated by open eyes, drooping eyes or closed eyes. See at least Grossman [0273] “sensors record one or more physiological signals. For example: … one or more cameras (e.g., 1350) may capture video images of the motion”; [0349] “measure, in real-time, the instantaneous phase and the instantaneous amplitude of any signal, including any physiological signal … For example, the signal that is processed by ECHT may comprise measurements taken by any sensor, including any electrical sensor (e.g., EEG sensor, ECG sensor, voltmeter, or current sensor), … light sensor, optical sensor, camera, acoustic sensor,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensors used in the method of facilitating sleep using brain stimulation of Morishima as modified with Hardt, to further include a camera sensor, as taught by Grossman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of capturing and recording sleep related physiological signals such as motion or facial expression of the subject by additional sensor means such as a camera (Grossman, [0273]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Bonvallet; Eglantine et al. (Pub. No.: US 20170065792 A1, hereinafter referred to as “Bonvallet”) as evidenced by Li; Haoran (Pub. No.: US 20190336724 A1, hereinafter referred to as “Li”) and further in view of Hardt.
As per independent Claim 20, Morishima discloses a mobile device contained within a housing (Morishima in at least fig. 1-2, 6-8 abstract, [0001], [0004-0005], [0017], [0021-0030], [0045-0052], [0069-0076], [0083-0084], [0090-0092], [0094], [0098], [0101-0102], [0104] for example discloses relevant subject-matter. More specifically, Morishima in  at least fig. 1, 2, 6, [0005], [0016], [0020-0021], [0024], [0069-0070] for example discloses a mobile device contained within a housing as in fig. 1-2. See at least [0021] “The sleep guidance device 20 may be a portable terminal or a personal computer, for example.”), comprising:
a microprocessor (Morishima in at least fig. 1, [0021], [0024] ”CPU”. See at least Morishima [0021] “The sleep guidance device 20 may be a portable terminal or a personal computer, for example. Functional blocks (described later) are realized by a central processing unit (CPU) (not shown) of the sleep guidance device 20 executing a pre-installed program”); 
an electrical power source, electrically coupled with the microprocessor (Morishima in at least fig. 1, [0020-0021], [0024], [0104]);
a wireless communication transceiver, electrically coupled with the microprocessor (Morishima in at least fig.1 , [0020-0021], [0024] for example discloses “wireless transmission”);
at least one sound sensor, electrically coupled with the microprocessor, configured to receive an electrical signal corresponding to a sound from at least one sound sensor (Morishima in [0018] “the respiration, heartbeat, and so on may also be detected indirectly by way of … sound waves, etc.”);
a display, electrically coupled with the microprocessor (Morishima fig. 1, portable terminal or a personal computer has a display/monitor);
at least one speaker port, electrically coupled with the microprocessor, configured to generate an electrical audio signal corresponding to a sound (Morishima fig. 1-2, [0016], [0021-0022], [0024] “loudspeaker 14”, “headphones”); 
a non-volatile memory electrically coupled with the microprocessor, the non-volatile memory being configured to store at least one app downloadable through the wireless communication transceiver for controlling the microprocessor, said at least one downloadable app being configured to:
(a) select a waveform from a plurality of waveforms derived from brainwaves of at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves, wherein said waveform corresponds to a specific stage of sleep; and
(b) define a stimulus for stimulation of a subject, wherein the stimulus comprises audio stimuli generated through speaker, wherein stimuli are modulated with the selected waveform
wherein at least one of the selection of the waveform and the definition of the stimulus
Morishima does not explicitly disclose microphone or camera or sleep software implements as an app features or  that the pair of stimuli are modulated with the selected waveform, wherein neither of the pair of stimuli are the brainwaves of the at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves.
In an analogous sleep facilitating mobile device field of endeavor, however, Bonvallet discloses a sleep facilitating mobile device (Bonvallet in at least abstract, fig. 1-2, 4, [0001], [0005-0019], [0025]. [0037-0044], [0047-0049], [0066-0070] for example discloses relevant subject-matter. More specifically, Bonvallet in at least fig. 1-2, 4, [0041], [0005], [0047-0050] for example discloses a sleep facilitating mobile device 8, 1. See at least [0005] “a system comprising, for the first user and each of a plurality of other users, a bedside device (1), at least a bio parameter sensor (2, 3), a smartphone (8), and additionally for all users at least a central server (5)”; [0047]  “the system comprises a personal portable electronic device, in particular a Smartphone 8… The smartphone 8 runs an application known here as `sleep management application` which enables the user to conveniently use the whole system.”)
at least one microphone port, electrically coupled with the microprocessor, configured to receive an electrical signal corresponding to a sound ( Bonvallet in at least fig. 1-2, [0041], [0047], [0054], [0057], [0060] for example discloses at least one microphone 15 port, electrically coupled with the microprocessor/control unit 14, configured to receive an electrical signal corresponding to a sound. See at least Bonvallet [0054] “device 1 comprises a light source 12, a loudspeaker 11, a light sensor 16, a microphone 15, a wireless interface 18, a user interface 19 (for example a touch interface/a movement sensor configured to recognize touches, gestures, and the like), and an electronic board 10 with a control unit 14”; [0057] “The microphone 15 is adapted to detect and record sounds that surround the user, for example … user's breathing”; [0060] “The microphone 15…. connected to the control unit 14. The control unit 14 is equipped with a processing unit and a memory unit 141, and is capable of processing the data obtained from the sensors. Preferably, the processing unit is configured to assess the user's sleep cycles based on the data obtained from the sensors.” ); 
at least one camera port electrically coupled with the microprocessor, configured to receive an electrical signal corresponding to an image (Bonvallet in at least [0047] discloses a smartphone portable electronic device which is well known in the art for including camera  electrically coupled with the microprocessor, configured to receive an electrical signal corresponding to an image as also evidenced in at least US 20190336724 A1 to Li [0098] and [0157]. See Bonvallet at least [0047]  “the system comprises a personal portable electronic device, in particular a Smartphone 8”. Li in [0098] discloses that “the smartphone 300 may include a power supply 350 that is configured to supply power to other modules and a camera 360 that is configured to take a picture or record a video. The smartphone 300 may further include one or more sensors 370, for example, a light sensor, a voice receiver, a pressure sensor, and an image sensor” and [0157] “The at least one parameter value monitored by the smartphone 300 may include but is not limited to at least one of the following: … user expression data obtained by using a camera to take photos of the user”);
a non-volatile memory and electrically coupled with the microprocessor (Bonvallet in at least fig. 2, [0060], [0047] for example discloses a non-volatile memory directly/indirectly electrically coupled with the microprocessor i.e. processing components of unit 1 and smartphone 8. See Bonvallet [0060] “the control unit 14 is equipped with a processing unit and a memory unit 141”), configured to store at least one app downloadable through the wireless communication transceiver for controlling the microprocessor (Bonvallet in at least fig. 2, [0013], [0047], [0049], [0133] for example discloses a non-volatile memory configured to store at least one app/ sleep management application downloadable through the wireless communication transceiver  from a remote server/network central server for directly/indirectly controlling the microprocessor i.e. processing components of unit 1 and smartphone 8. see Bonvallet [0047] “The Smartphone 8 has an internet wireless connection and a short range wireless connection like Bluetooth; it can generally exchange data with the bedside device and Internet servers. The smartphone 8 runs an application known here as `sleep management application` which enables the user to conveniently use the whole system.”; [0049] “central server is configured to be connected not only to the smartphone 8 and/or the bedside device of the first user”; [0133] “user U01 is going to go to bed, he/she opens the particular corresponding application on his/her smartphone to launch the "falling asleep sequence" at the bedside device”)
wherein at least one of the selection of the waveform and the definition of the stimulus is responsive to the at least one microphone or the at least one camera (Bonvallet in at least [0025], [0052], [0057], [0060-0062] discloses wherein the definition of the visual and auditory stimulus is responsive to the data acquired from at least one microphone/sensor. See at least [0025] “the bio parameters measurements include at least heart rate and respiratory rate; whereby sleep phases and sleep pattern can be determined”;  [0052] “the bedside device is configured to play a music track (likewise called generally "sound file" hereafter) that can be heard by a user in the bed … Also a light is produced by the bedside device, preferably at least at the same time than the music track”; [0057] “The microphone 15 is adapted to detect and record sounds that surround the user, for example … user's breathing”;[0060] “the processing unit is configured to assess the user's sleep cycles based on the data obtained from the sensors”).
First, with respect to microphone feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound sensor used in the device for facilitating sleep in the subject as taught by Morishima, to be a microphone sensor, as taught by Bonvallet as a matter of simple substitution of one known element for another to obtain predictable results of obtaining target subject’s sleep status via biometrics such as respiration or breathing pattern. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of obtaining target subject’s sleep status via biometrics such as respiration or breathing pattern (Bonvallet [0057], [0060]).
Further, with respect to camera feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor used in the device for facilitating sleep in the subject as taught by Morishima, to include camera sensor as made obvious by Bonvallet as evidenced by Li. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of obtaining target subject’s sleep status via camera captured images of the target subject.
Lastly, with respect to downloadable app feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable computer-software combination system for facilitating sleep in a subject of Morishima to be a downloadable app based system type as disclosed in Bonvallet. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success,  for the advantage of enabling the user to conveniently use the whole system on a personal portable electronic device such as smartphone with a known easy-to-use user interface and internet wireless connection while enjoying the benefits of using a  central internet server such as large amount of resources, extensive computing power, large memory hard-disk space (Bonvallet, [0047-0048]).    
The combination of Morishima and Bonvallet as a whole does not explicitly disclose wherein the pair of stimuli are modulated with the selected waveform, wherein neither of the pair of stimuli are the brainwaves of the at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves but correspond and represent the brainwaves of the at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves.
However, in an analogous brain stimulation via binaural beat technology field of endeavor, Hardt discloses a biofeedback based binaural beat EEG entrainment stimulation system for providing brain stimulation by providing binaural beats EEG entrainment at the frequency of the brain's naturally occurring peak energy in a desired EEG band or sub-band (First, Examiner notes that Applicant in at least pages 8-9 and 17-18 admits use of auditory binaural beat stimulation for brain entrainment to induce sleep as well-known prior art. Hardt in at least abstract, fig. 1, [0001], [0003-0011], [0015], [0024-0027], [0034] for example discloses relevant subject-matter. More specifically, Hardt in at least fig. 1, [0006-0007], [0009-0011], [0015], [0024] for example discloses a biofeedback based binaural beat EEG entrainment stimulation system  for providing brain stimulation by providing binaural beats EEG entrainment at the frequency of the brain's naturally occurring peak energy in a desired EEG band or sub-band such as frequency band including alpha waves, beta waves, and/or delta waves.  See at least Hardt [0006] “provide binaural beats at the frequency of the brain's naturally occurring peak energy in the EEG band or bands subject to the biofeedback… provision of binaural-beat augmented EEG feedback can be done for brain waves of any brain frequency band or range such as delta, theta, alpha, beta, or gamma”; [0009] “binaural beat EEG entrainment occurs when two carrier tones of nearly identical frequencies are presented, one to each ear, and the brain detects a frequency difference between these two tones”;) comprising:
defining a stimulus for stimulation of a subject, wherein the stimulus comprises a pair of audio stimuli generated through the at least two speakers (Hardt in at least [0007], [0009-0011], [0015], [0025] for example discloses defining a stimulus for stimulation of a subject, wherein the stimulus comprises a pair of audio stimuli generated through the at least two speakers. See Hardt at least [0007] “The output of each of the active cortical site electrodes is filtered into sub-bands or sub-ranges of the EEG. The filtered signals can be converted into aural, visual, or tactile response indicia and supplied in real time … instantaneously to biofeedback signals. The system contemplates that at least 16 frequency sub-bands may be established… delta… alpha, … beta”; [0009] “process of binaural beat EEG entrainment occurs when two carrier tones of nearly identical frequencies are presented, one to each ear, and the brain detects a frequency difference between these two tones. When the two carrier tones are fed to a person via stereo headphones …the brain will process the two signals and produce the sensation of a third sound called a binaural beat, which has a frequency equal to the difference in frequency between the two carrier tones”; [0011]” means of providing binaural-beat-augmented EEG biofeedback is by producing two tones in the respective sides of a set of stereo headphones worn”;), 
wherein the pair of stimuli are modulated with the selected waveform, wherein neither of the pair of stimuli are the brainwaves of the at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves but indirectly correspond and represent the brainwaves of the at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves, and adapted to entrain the brain of the subject with the selected waveform to facilitate sleep in the subject (Hardt in at least [0007], [0009-0011], [0015], [0024-0026] for example wherein the pair of auditory stimuli are modulated with the selected waveform i.e. detected delta, alpha or beta, wherein neither of the pair of stimuli are the brainwaves of the at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves in that they are rendered as binaural beats but indirectly correspond and represent the brainwaves of the at least one sleeping donor comprising at least one of alpha waves, beta waves, and theta waves, and adapted to entrain the brain of the subject with the selected waveform which could be to facilitate sleep in the subject by targeted at least one of alpha waves, beta waves, and theta waves frequency band. Hardt  [0009] “process of binaural beat EEG entrainment occurs when two carrier tones of nearly identical frequencies are presented, one to each ear, and the brain detects a frequency difference between these two tones. When the two carrier tones are fed to a person via stereo headphones (or less ideally speakers very close to each ear), the brain will process the two signals and produce the sensation of a third sound called a binaural beat, which has a frequency equal to the difference in frequency between the two carrier tones”, [0015] “the signals used to determine the tones that are used to produce the audio feedback of the BEG activity can also be processed electronically to provide feedback in forms in addition to audio. For example, the signals could be processed to produce a visual stimulus or graphic reflecting the biofeedback … in conjunction with the audio feedback tones”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auditory entrainment as taught by Morishima and as modified by Bonvallet, by further incorporating binaural beat technology, as taught by Hardt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for taking  advantage of the fact that binaural beats can be detected by humans when the carrier tones are below approximately 1,000 cycles per second and can be readily generated at the low frequencies characteristic of the EEG sleep frequency band spectrum (Hardt, [0009])  and also because binaural beating has been associated with an EEG frequency entrainment response in the brain where its period of a particular brain wave will correspond to the fundamental frequency of the stimulus, by providing carrier tones to induce the perception of binaural beating that can result in entrainment which result can be used to drive the brain wave activity toward a predetermined state, i.e. desired brain state at which the frequency at which the binaural beat is occurring (Hardt, [0010]).
Response to Amendment
 According to the Amendment, filed 03/07/2022, the status of the claims is as follows:
Claims 1, 2, 4-6, 9, 10, 13-15, 17-20 are currently amended; and
Claims 3, 7, 8, 11, 12, 16 are as originally filed.
The Specification/Drawings has been amended in view of the Amendment, filed 03/07/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1-20  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented in Applicant’s Amendment dated  03/07/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  12/07/2021: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 03/07/2022; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 03/07/2022; [3]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  12/07/2021 paras. [13-17] are withdrawn in view of the amendment, filed 03/07/2022.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on in Applicant’s Amendment dated  03/07/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of the Amended Independent Claim 1, 19, 20 and Dependent Claims 2-18 Dependent Upon Amended Claim 1 
[A] Claims 1-3, 7-11, 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishima et al.(Pub. No.: US 20170319817 A1, hereinafter referred to as "Morishima"). Claims 4, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Bonvallet; Eglantine et al. (Pub. No.: US 20170065792 A1). Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Bonvallet; Eglantine et al. (Pub. No.: US 20170065792 A1, hereinafter referred to as “Bonvallet”) as evidenced by Li; Haoran (Pub. No.: US 20190336724 A1, hereinafter referred to as “Li”). Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Tam; Thomas (Pub. No.: US 20130131537 A1, hereinafter referred to as “Tam”).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of  Grossman; Nir et al. (Pub. No.: US 20190143073 A1, hereinafter referred to as “Grossman”).
[B] The claims are amended to make clear that the stimulus comprises an acoustic stimulus which represents alpha, beat or theta waves (all below 20 Hz) but is an audio stimulus (20 Hz to 20 kHz) and thus lacks direct contribution of the alpha, beat or theta waves, but nevertheless represents the brainwave frequencies comprising alpha, beat or theta waves. –{BIN BEATS}

[C]Likewise, the entrainment also occurs with the alpha, beat or theta waves at the infrasonic brainwave frequencies.

[D] Morishima employs sounds that are not derived from brainwaves or cortical signatures, and do not correspond to brainwaves. Therefore, Morishima is distinguished.

[E] Bonvallet Eglantine and Li do not relate to brainwaves, or brain entrainment issues, and therefore does not remedy the deficiencies of Morishima.

[F]Tam seeks to provide a therapy comprising EEG-derived acoustic wave brain entrainment… Tam mentions visual stimulation, binaural beats, and isochronic tones

[G] Sleep-associated EEG signals comprise alpha, beat or theta waves, and when a human is subjected to such low frequencies by direct stimulation, it leads to undesirable side affects and an adverse effect on sleep, thus undermining a key element of the claims, the ability to control the sleep cycle without intrinsically interrupting that cycle.

[I] Therefore, the claims now require audio excitation (20 Hz-20 kHz) to represent the infrasonic alpha, beta or theta waves, while requiring entrainment of the brainwaves with their infrasonic alpha, beta or theta wave frequencies. Therefore, Grossman and the other references are respectfully distinguished. 


Applicant’s arguments 33[A-I] with respect to the above claim limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hardt. The new grounds were necessitated by Applicant’s’ amendment to the claims.
With respect to Applicant’s arguments 33[B-C], the assertion “an acoustic stimulus which represents alpha, beat or theta waves (all below 20 Hz) but is an audio stimulus (20 Hz to 20 kHz) and thus lacks direct contribution of the alpha, beat or theta waves” appears contradictory. Specifically, it the acoustic stimulus represents alpha, beat or theta waves, then it is unclear as how it simultaneously lacks contribution of the alpha, beat or theta waves.  Further, if entrainment is via auditory stimulation, then, Applicant’s assertion in 33[C] that entrainment also occurs with the alpha, beat or theta waves at the infrasonic brainwave frequencies appears to contradict the statement in 33[B] that “an acoustic stimulus which represents alpha, beat or theta waves (all below 20 Hz) but is an audio stimulus (20 Hz to 20 kHz) and thus lacks direct contribution of the alpha, beat or theta waves”. 
With respect to Applicant’s arguments 33[D], Morishima in at least fig. 1, 3, 7, [0017], [0027]  discloses use of EEG sensors for detect sleep stages and sleep phases. (see Morishima [0017] “forehead of the human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.” Since, the auditory stimulus is indirectly based on detected sleep stage/phases, Morishima’s auditory stimulus indirectly is dependent on brainwaves detected for example see Morishima [0034] “the sound source controller 26 controls the sound source 28 such that, in accordance with a current sleep depth of the human subject E estimated by the sleep depth estimator 24, the sound source 28 either lengthens or shortens the cycles of the sound to be heard by the human subject E, relative to the cycles of biorhythms of the human subject E detected by the sensors 12 and 13.”. Examiner agrees that Morishima does not explicitly disclose entraining audio derived from cortical signatures delivered as binaural beats. However, Hardt discloses this newly added limitation.
With respect to Applicant’s arguments 33[E] arguing against the references individually, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner additionally notes that in the Office Action dated 12/07/2021,  Bonvallet was brought in for disclosing sleep software implemented as an app features that uses camera and microphone sensors  while Li was used as evidentiary support for disclosing smartphone electronic device well known feature of including camera  electrically coupled with the microprocessor and configured to receive an electrical signal corresponding to an image (see Li [0098] and [0157]).
With respect to Applicant’s arguments 33[F], Applicant  arguments are now moot as Tam is no longer being used.
With respect to Applicant’s arguments 33[G], Applicant in at least page 8-9 of this instant application argue this concept (binaural beat use for brain entrainment to induce sleep) as well-known prior art while also appearing to argue the same as non-obvious. See paragraphs from instant application page 8-9 and page 17-18 (with emphasis added) below:
All sleep stages are associated with frequencies below 13 Hz-delta (1-4 Hz), theta (4-8 Hz), and alpha (8-12 Hz). While these frequencies may be reproduced in transcranial electric (or magnetic) stimulation, or via sensory stimulation with light, any attempts to reproduce these frequencies for stimulation via sound ran into problems associated with infrasound, defined as any sound below 20 Hz frequency. 

Binaural beats: (See en.wikipedia.org/wiki/Beat_(acoustics)#Binaural_beats) A binaural beat is an auditory illusion perceived when two different pure-tone sine waves, both with frequencies lower than 1500 Hz, with less than a 40 Hz difference between them, are presented to a listener dichotically (one through each ear). A more serious problem is the effect of the infrasound on human health. While many animals (e.g., elephants and wales) communicate via infrasound, in humans, infrasound causes undesirable effects including send of panic, fear, and anxiety. Prolonged exposure to infrasound could be dangerous to human health. See, for example, Persinger, M. A. Nat Hazards (2014) 70: 501.doi.org/10.1007/s11069-013-0827-3. These problems are addressed using binaural beats. For example, if a 530 Hz pure tone is presented to a subject's right ear, while a 520 Hz pure tone is presented to the subject's left ear, the listener will perceive the auditory illusion of a third tone, in addition to the two pure-tones presented to each ear. The third sound is called a binaural beat, and in this example would have a perceived pitch correlating to a frequency of 10 Hz, that being the difference between the 530 Hz and 520 Hz pure tones presented to each ear.

Brain Entrainment: Brain entrainment, also referred to as brainwave synchronization and neural entrainment, refers to the capacity of the brain to naturally synchronize its brainwave frequencies with the rhythm of periodic external stimuli, most commonly auditory, visual, or tactile. Brainwave entrainment technologies are used to induce various brain states, such as relaxation or sleep, by creating stimuli that occur at regular, periodic intervals to mimic electrical cycles of the brain during the desired states, thereby "training" the brain to consciously alter states. Recurrent acoustic frequencies, flickering lights, or tactile vibrations are the most common examples of stimuli applied to generate different sensory responses. It is hypothesized that listening to these beats of certain frequencies one can induce a desired state of consciousness that corresponds with specific neural activity. Patterns of neural firing, measured in Hz, correspond with alertness states such as focused attention, deep sleep, etc.


With respect to Applicant’s arguments 33[I], arguing against the references individually, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner additionally notes that in the Office Action dated 12/07/2021,  Grossman was brought in for disclosing light stimulation features.
The combination of applied art, Morishima and Hardt as a whole discloses all claim 1 limitations as now explicitly, positively and specifically recited by the Applicants. The combination of applied art, Morishima and Hardt as a whole discloses all claim 19 limitations as now explicitly, positively and specifically recited by the Applicants. The combination of applied art, Morishima,  Bonvallet as evidenced by Li and Hardt as a whole discloses all claim 20 limitations as now explicitly, positively and specifically recited by the Applicants. Consequently, claims are rejected under 35 U.S.C 103 as being obvious at this time. Please also cross-reference detailed claim  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20190030278 A1 for disclosing systems and methods that provide respiration entrainment cues to a user to encourage relaxation or a sleep state. The entrainment cues may be audible, visible, or tactile (or any combination). The systems and methods detect the user's respiration to determine whether the user's respiration matches the entrainment cues or whether the user has fallen asleep  similar in terms of use of audible and visible entrainment responsive to physiological biometric signals of the subject to encourage sleep state of the subject to that claimed and disclosed.
US 4883067 A for disclosing a method and apparatus for applying a musical feedback signal to the human brain, or any other brain, to induce controllable psychological and physiological responses. A signal representing the ongoing electroencephalographic (EEG) signal of a brain is obtained from the electrode location on the scalp and a signal processor converts the ongoing EEG into electrical signals which are converted into music which is acoustically fed back to the brain in order to reinforce specific or desired ongoing EEG activity from the scalp position of interest. The music drives the brain into resonance with the music to provide a closed loop or physiological feedback effect similar in terms of use of audible entrainment/resonance responsive to physiological biometric signals of the subject to encourage desired brain state of the subject to that claimed and disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        May 23, 2022